PER CURIAM.
Plaintiff appeals from the decisions of the district court granting defendants’ motion for summary judgment and denying his motion for reconsideration. For the reasons set forth below, we AFFIRM.
Plaintiff was employed as an emergency medical technician for the Jefferson County Emergency Medical Service. He initially sued alleging that his employer violated the First Amendment by suspending him. *925He later amended his complaint charging that his employer discharged him in retaliation for pursuing his First Amendment claim.
Defendants moved for summary judgment. After being fully briefed, the district court granted the motion. Plaintiff moved for reconsideration, a motion the district court denied after considering the entire record. This appeal followed.
Plaintiff contends there is a genuine issue of material fact as to his charge that defendants violated rights protected by the First Amendment in suspending and later terminating him from employment. We disagree.
The district court addressed the issues in a thoughtful and well-reasoned Memorandum Opinion granting defendants’ motion for summary judgment and followed with an equally well-written Memorandum Opinion denying plaintiffs motion for reconsideration. It would serve no useful purpose to repeat the work of the district court.
Having reviewed the record, the briefs, and the applicable law, and having had the benefit of oral argument, we conclude that for all the reasons stated in the Memorandum Opinions of United States District Judge Charles R. Simpson III, his decisions granting defendants’ motion for summary judgment and denying plaintiffs motion for reconsideration are AFFIRMED.